           Case 5:21-cv-01243-JGB-KK Document 17 Filed 07/30/21 Page 1 of 6 Page ID #:928
Name and address:
      Christina Gilbertson (California Bar No. 236877)
                  Jennings & Fulton, LTD
          2580 Sorrel Street, Las Vegas, NV 89146
                    Attorney for Plaintiffs


                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
 AMERICA’S FRONTLINE DOCTORS, et al.                                         CASE NUMBER
                                                                                                 5:21−cv−01243−JGB−KK
                                                         Plaintiff(s),
                 v.
 KIM A. WILCOX, et al.                                                         APPLICATION OF NON-RESIDENT ATTORNEY
                                                                                     TO APPEAR IN A SPECIFIC CASE
                                                      Defendant(s),                         PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's electronic filing system ("Motions and Related
    Filings => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order
    (using Form G-64 ORDER, available from the Court's website), and pay the required $500 fee online at the time of filing (using a credit
    card). The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be
    grounds for denying the Application. Out-of-state federal government attorneys are not required to pay the $500 fee. (Certain
    attorneys for the United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the
    G-64 ORDER in Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
 Gilbert, Joseph S.
Applicant's Name (Last Name, First Name & Middle Initial)                                           check here if federal government attorney
 JOEY GILBERT & ASSOCIATES, LTD D/B/A JOEY GILBERT LAW
Firm/Agency Name
 405 Marsh Avenue                                                        775-284-7700
                                                                         Telephone Number                       Fax Number
Street Address
 Reno, NV 89509                                                                                joey@joeygilbertlaw.com
City, State, Zip Code                                                                                E-mail Address

I have been retained to represent the following parties:
 America’s Frontline Doctors, et al.                                        Plaintiff(s)    Defendant(s)      Other:
                                                                             Plaintiff(s)    Defendant(s)      Other:
Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

                 Name of Court                          Date of Admission              Active Member in Good Standing? (if not, please explain)
 Supreme Court of Nevada                                     10/20/2004               Yes
 US District Court of Nevada                                 5/21/2010                Yes
 Court of Appeals for the Ninth Circuit                       7/1/2020                Yes

G-64 (09/20)              APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                Page 1 of 3
Case 5:21-cv-01243-JGB-KK Document 17 Filed 07/30/21 Page 2 of 6 Page ID #:929
Case 5:21-cv-01243-JGB-KK Document 17 Filed 07/30/21 Page 3 of 6 Page ID #:930
Case 5:21-cv-01243-JGB-KK Document 17 Filed 07/30/21 Page 4 of 6 Page ID #:931
Case 5:21-cv-01243-JGB-KK Document 17 Filed 07/30/21 Page 5 of 6 Page ID #:932
Case 5:21-cv-01243-JGB-KK Document 17 Filed 07/30/21 Page 6 of 6 Page ID #:933
